Case 3:18-cv-07354-WHA Document 173-39 Filed 11/21/19 Page 1 of 6




                 EXHIBIT 37
                   Case 3:18-cv-07354-WHA Document 173-39 Filed 11/21/19 Page 2 of 6

  Message
  From:            Nold, Mike J [/O=Wells Fargo & Co./OU=WFBl/cn=Recipients/cn=NoldMJ]
  on behalf of     Nold, Mike J [/o=wells fargo & co./ou=wfbl/cn=recipients/cn=noldmj]
  Sent:            5/13/2015 9:10:15 AM
  To:              Lawrence-Dunn, Gerri L. [gerri.l.lawrence-dunn@wellsfargo.com]; Johnson, Meredith S. (Implementation)
                   [meredith.s.johnson@wellsfargo.com]; Christensen, Keeper K. [keeper.k.christensen@wellsfargo.com]
  Subject:         FW: 1552: CITs Approved for closure


  You guys got taken off for my response.

  I think my point is being missed and I am done asking. It is hard for me to understand how you leave a CIT open cause
  there is not work around, but at the same time say we are not doing anymore reviews. That tells me you have no
  concern with harm if you don't want to do more reviews. So then the only purpose to leave it open is for someone to
  track the changes. Seems that is not part of the CIT process, but that is just my simple mind.


  From: Crawford, Susan M
  Sent: Wednesday, May 13, 2015 12:01 AM
  To: Nold, Mike J
  Cc: Crawford, Susan M
  Subject: RE: 1552: CITs Approved for closure

  The CIT will remain open until a control is put in place. If the estimated fees and costs could cause the file to be denied,
  there needs to be some sort of control to ensure the estimated amount being used is still in the ball park. Even if that
  means that on an annual basis someone certifies that there has not been any changes to the National Average.

  I would hate to find out several years from now all the little adjustments end up being a large enough change that you
  have to go back to this point and recheck all the denials again for harm ..

  A work-around would only be needed if, in the future, a change to the matrix was needed to bring it back in line and
  you needed some way to correctly decision the files in the meantime.

  All that is needed now to close this issue is some sort of control to prevent any customer harm, in the future.

  If needed I can schedule a meeting to discuss.

  Please advise.

  Thank you

  Susan M Crawford

  Business Travel 5/26/15 & 5/27/15
  PTO 5/15/15
  PTO 6/4/15 - 6/8/15 & 6/11 /15 - 6/12/15

  Mortgage Servicing
  Horizontal Operational Risk Consultant
  Customer Impact Team
  Operational Excellence & Control
  Office: 909-658-0354
  Remote: 909-794-5268

  susan.m.crawford2@wellsfargo.com




CONFIDENTIAL                                                                                           WF _HERNANDEZ_00107881
                   Case 3:18-cv-07354-WHA Document 173-39 Filed 11/21/19 Page 3 of 6

  From: Nold, Mike J
  Sent: Tuesday, May 12, 2015 7:47 PM
  To: Crawford, Susan M; Johnson, Meredith S. (Implementation); Ruppert, Kelsey J.; Light, Jeremiah; Armendariz, Diana;
  Hottle, Ridge B.; Waisted, Kimber L.; West, Kyle J.; Coffin, Christie M.; Fogle, Erin E; Smith, Juliann K.; Brown, Tiffany N.
  (FORT MILL)
  Cc: Sealine, Chad D; Christensen, Keeper K.; Heath, Brandon; Heidemann, Erik E.; Shedd, Linda K.; Larson, Julie A.
  Subject: RE: 1552: CITs Approved for closure

  Thanks for the info. Can I safely assume the CIT team will be conducting more reviews then prior to closing it? I assume
  the only purpose to leave a CIT open would be to conduct more reviews prior to closing it to ensure no harm was found.
  If it is solely until a work around is put into place, I have a feeling it will remain open for the remainder of the year.


  From: Crawford, Susan M
  Sent: Tuesday, May 12, 2015 4:33 PM
  To: Nold, Mike J; Johnson, Meredith S. (Implementation); Ruppert, Kelsey J.; Light, Jeremiah; Armendariz, Diana; Hottle,
  Ridge B.; Waisted, Kimber L.; West, Kyle J.; Coffin, Christie M.; Fogle, Erin E; Smith, Juliann K.; Brown, Tiffany N. (FORT
  MILL)
  Cc: Sealine, Chad D; Christensen, Keeper K.; Heath, Brandon; Heidemann, Erik E.; Shedd, Linda K.; Larson, Julie A.;
  Crawford, Susan M
  Subject: RE: 1552: CITs Approved for closure

  Thank you Mike.

  Juliann Smith and Tiffany Brown is also looking into different controls around the matrix. So, I will let them, you and
  Tom get together and determine what will work best.

  If the responsibility is assigned to another department, I will need their buy-in before changing the ownership of the CIT
  issue in StarWeb.

  Until a control is established, this issue will stay in the Pending Process Improvement status & will not be closed.

  Please let me know if you have any questions or concerns.

  Thank you

  Susan M Crawford

  Business Travel 5/26/15 & 5/27/15
  PTO 5/15/15
  PTO 6/4/15 - 6/8/15 & 6/11 /15 - 6/12/15

  Mortgage Servicing
  Horizontal Operational Risk Consultant
  Customer Impact Team
  Operational Excellence & Control
  Office: 909-658-0354
  Remote: 909-794-5268

  susan.m.crawford2@wellsfargo.com


  From: Nold, Mike J
  Sent: Tuesday, May 12, 2015 7:29 AM
  To: Crawford, Susan M; Johnson, Meredith S. (Implementation); Ruppert, Kelsey J.; Light, Jeremiah; Armendariz, Diana;
  Hottle, Ridge B.; Waisted, Kimber L.; West, Kyle J.; Coffin, Christie M.; Fogle, Erin E
  Cc: Sealine, Chad D; Christensen, Keeper K.; Heath, Brandon; Heidemann, Erik E.; Shedd, Linda K.; Larson, Julie A.
  Subject: RE: 1552: CITs Approved for closure




CONFIDENTIAL                                                                                         WF _HERNANDEZ_00107882
                   Case 3:18-cv-07354-WHA Document 173-39 Filed 11/21/19 Page 4 of 6


  You are correct that there is no work around today for this issue. The CCR was pulled due to funding so that fix is not
  going into place. Tom on my team has suggested that we pull the matrix and just allow this to be done in settlement.
  This would work for B-P, but unsure how that would look in GSE/SFO.


  From: Crawford, Susan M
  Sent: Monday, May 11, 2015 1:43 PM
  To: Johnson, Meredith S. (Implementation); Ruppert, Kelsey J.; Light, Jeremiah; Armendariz, Diana; Hottle, Ridge B.;
  Waisted, Kimber L.; West, Kyle J.; Coffin, Christie M.; Fogle, Erin E
  Cc: Nold, Mike J; Sealine, Chad D; Christensen, Keeper K.; Heath, Brandon; Heidemann, Erik E.; Shedd, Linda K.; Larson,
  Julie A.; Crawford, Susan M
  Subject: 1552: CITs Approved for closure

  HPA Decision Tool overstating recoverable fees

  The change control & SURF have been cancelled.

  Effective date 01/08/14= to manually pull active FC loans (when being determined for trial approval) to obtain exact fees
  and costs - This work-around was not actually put in place. The BU continues to use a matrix based on estimations in
  the tool. It was determined there is no viable way to make updates to the matrix as it would always be just an estimate.

  ***NOTE*** It seems risky to rely on a matrix that is not certified annually and cannot be adjusted. Even estimated
  amounts change over time. Without an annual certification and an acceptable flexibility range to ensure the estimate is
  still accurate, will we know there is an issue before there is customer harm?

  It could be there is no customer harm now because the difference is still within a reasonable flexibility range. In 5 years
  from now if we estimated 2000.00 and the actual amounts are coming in around 1000.00 or vice versa, can we still say
  there is no customer harm or financial impact to Wells Fargo?

  What is the control to ensure this estimate does not get too far off base?

  Susan M Crawford

  Business Travel 5/26/15 & 5/27/15
  PTO 6/4/15 - 6/8/15 & 6/11 /15 - 6/12/15

  Mortgage Servicing
  Horizontal Operational Risk Consultant
  Customer Impact Team
  Operational Excellence & Control
  Office: 909-658-0354
  Remote: 909-794-5268

  susan.m.crawford2@wellsfargo.com


  From: Johnson, Meredith S. (Implementation)
  Sent: Monday, May 11, 2015 7:58 AM
  To: Ruppert, Kelsey J.; Light, Jeremiah; Armendariz, Diana; Hottle, Ridge B.; Waisted, Kimber L.; West, Kyle J.; Coffin,
  Christie M.; Fogle, Erin E
  Cc: Nold, Mike J; Sealine, Chad D; Christensen, Keeper K.; Heath, Brandon; Crawford, Susan M; Heidemann, Erik E.;
  Shedd, Linda K.; Larson, Julie A.
  Subject: CITs Approved for closure
  Importance: High

  Good Morning,




CONFIDENTIAL                                                                                       WF _HERNANDEZ_00107883
                Case 3:18-cv-07354-WHA Document 173-39 Filed 11/21/19 Page 5 of 6

  Below are a portion of Beena's CITs that are in the status Incident Resolved Pending Process Improvement.
  This bucket of CITs has been reviewed with the business SM Es, Beena and her directs.
  The below have been approved by the business to close.

  These all have incident resolved but are in one of two scenarios. Either pending an enhancement that is being
  tracked through change control, or the current fix is the long term fix and no other solution is being pursued.

  DCIR - can you update starweb with any remaining pieces?
  VORM - can you complete FRV and place into QC review?
  CIT - QC review
  BU - Final approval

  Please let me know if you have questions.

  Thanks,


                                                                                Business
                                                                                  okto      Business second review
  Incident ID   BU Approver         DCIR             VORM              CIT
                                                                                close CIT   with notes regarding fix.
                                                                                  -Yes
                                                                                               It is still ok to close. There
                                                                                                  is no fix taking place to
                                                                      Julie                   1AM, this will be cured with
     1513        Mike Nold                          Kyle West                      X
                                                                     Larson                     the conversion. No harm
                                                                                              and no more reviews to be
                                                                                                               done.
                                                                                               It is still ok to close. No fix
                                                                                            is going to take place at this

     1552        Mike Nold
                                 . Katherineper   Christie Coffin
                                                                     Susan
                                                                                   X
                                                                                                     time. The CCR was
                                                                                                  cancelled and they are
                                                                    Crawford
                                   starweb                                                   looking at other options. No
                                                                                              harm was found and there
                                                                                                       is really low risk.
                                                                                                  It is still ok to close. No
                                                                     Susan                    harm was found and would
     1772        Mike Nold      Jeremiah            Erin Fogle                     X
                                                                    Crawford                      not be. Fix goes in this
                                                                                                   week in 15.2 release.
                                                                                              It is still ok to close. This is
                                                                                             one of the letter issues with
                                                                     Linda                   no harm, just bad customer
     1890        Mike Nold    Diana Armendariz      Erin Fogle                     X
                                                                     Shedd                     experience. Vendor issue
                                                                                                they hope to fix later this
                                                                                                               year.



                                                                     Susan
     1925        Mike Nold              Hottle      Erin Fogle                     X
                                                                    Crawford


                                                                                            Redacted-BEP-CFPB


                                                                       Erik
     1929        Mike Nold     Kimber Waisted       Erin Fogle                     X
                                                                    Heidemann




CONFIDENTIAL                                                                                 WF _HERNANDEZ_00107884
                 Case 3:18-cv-07354-WHA Document 173-39 Filed 11/21/19 Page 6 of 6

                                                                                                           It is still ok to close. There
                                                                                                          was not customer harm on
                                                                                                         this one and the automation
                                                                                 Susan                     went into place. They are
     1933          Mike Nold       Diana Armendariz           Erin Fogle                        X
                                                                                Crawford                  still discussing if one of the
                                                                                                            letter is compliant, but no
                                                                                                             reason to leave the CIT
                                                                                                                         open.



  Meredith S. Johnson
  Implementation Consultant
  Home Preservation Default Decisioning - Specialty

  Wells Fargo Home Mortgage    I 800   S. Jordan Creek Pkwy   I West   Des Moines, IA 50266
  Phone: 515-324-0589
  MAC: X2301-04M

  Meredith.S.Johnson@WellsFargo.com

  This message may contain confidential or proprietary information. If you are not the addressee or authorized to receive this for the
  addressee, you must not use, copy, disclose, or take any action based on this message or any information herein. If you have
  received this message in error, please advise the sender immediately by reply email and delete this message. Thank you for your
  cooperation.




CONFIDENTIAL                                                                                               WF _HERNANDEZ_00107885
